Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 1 of 21   PageID #: 1




 Alan Alexander Beck
 Law Office of Alan Beck
 2692 Harcourt Drive
 San Diego, CA 92123
 (619) 905-9105
 Hawaii Bar No. 9145
 Alan.alexander.beck@gmail.com

 Kevin Gerard O’Grady
 Law Office of Kevin O’Grady, LLC
 1136 Union Mall, Suite 808
 Honolulu, Hawaii 96813
 (808) 521-3367
 Hawaii Bar No. 8817
 Kevin@KevinOGradyLaw.Com

 Attorneys for Plaintiffs

                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

                                     )
 PETER ROA and RANDALL FRANKLIN )
                                     )
                                     )
 Plaintiffs,                         )
                                     ) Civil Action No. _____________
 v.                                  )
                                     )
 CITY AND COUNTY OF HONOLULU )
                                     )
                                     )
                                     )
                                     )
                                     )
 Defendant.                          )
 ____________________________________)
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 2 of 21            PageID #: 2




                  VERIFIED COMPLAINT FOR DECLARATORY
                          AND INJUNCTIVE RELIEF

       COME NOW the Plaintiffs, Peter Roa and Randall Chatman Franklin,

 (“Plaintiffs”), by and through their undersigned counsel, and complain of the

 Defendants as follows:

                                    I.     PARTIES

 Plaintiffs

       1.     Plaintiff Peter Roa (“Roa”) is an adult male resident of the State of

 Hawaii and resides in Honolulu County and is a citizen of the United States.

       2.     Plaintiff Randall Chatman Franklin (“Franklin”) is an adult male

 resident of the State of Hawaii and resides in Honolulu County and is a citizen of the

 United States.

 Defendant

       3.     Defendant City and County of Honolulu (“City”) is a municipal

 corporation incorporated under the laws of the State of Hawaii. The City is

 authorized by law to control and maintain the Honolulu Police Department, an

 agency of the city, who acts on the City’s behalf in the area of law enforcement.

 The City is therefore ultimately responsible for Honolulu Police Department

 (“HPD”) and its actions, and therefore, must assume the risks incidental to the

 maintenance of HPD, its employees, laws, customs and policies. The City can be




                                           2
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 3 of 21              PageID #: 3




 served by serving the Department of the Corporation Counsel, City and County of

 Honolulu, 530 S. King Street, Room 110, Honolulu, HI 96813.

                         II.      JURISDICTION AND VENUE

       1.     This Court has subject matter jurisdiction over this action pursuant to

 28 U.S.C. §§ 1331, 1343, 2201, 2202 and 42 U.S.C. § 1983 and § 1988.

       2.     Venue lies in this Court pursuant to 28 U.S.C. § 1391.

                               III.   STATEMENT OF LAW

 2ND Amendment

       3.     The Second Amendment to the United States Constitution provides: “A

 well regulated Militia, being necessary to the security of a free State, the right of the

 people to keep and bear Arms shall not be infringed.”

       4.     The Second Amendment guarantees individuals a fundamental right to

 keep and carry arms for self-defense and defense of others in the event of a violent

 confrontation. District of Columbia v. Heller, 554 U.S. 570 (2008); McDonald v.

 Chicago, 561 U.S. 742 (2010); Caetano v. Massachusetts, 577 U.S. 1027 (2016).

       5.     Firearms are protected by the Second Amendment. District of

 Columbia v. Heller, 554 U.S. 570 (2008).

       6.     Given the decision in Heller, Defendants may not impose regulations

 on the right to keep and carry arms that are inconsistent with the Second

 Amendment. Heller v. District of Columbia, 801 F.3d 264 (D.C. Cir. 2015).


                                            3
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 4 of 21            PageID #: 4




 HRS §134, Firearms

      7.     Hawaii law requires the registration of all firearms. See H.R.S. §134-3.

       8.     Hawaii law requires that “[e]very person who acquires a firearm

 pursuant to section §134-2 shall register the firearm in the manner prescribed by this

 section within five days of acquisition.” See HRS §134-3.

       9.     Prior to purchasing a handgun, all persons must apply for a permit to

 acquire. See H.R.S. §134-2.

       10.    Pursuant to Hawaii law, after applying, an applicant must wait 14 days

 before returning to retrieve his permit to acquire. See H.R.S. §134-2

       11.    Pursuant to H.R.S. §134-7, no one in the State of Hawaii who has been

 convicted of a crime of violence may own, acquire, or possess a firearm.

              §134-7 Ownership or possession prohibited, when; penalty.
                     (a) No person who is a fugitive from justice or is a person
              prohibited from possessing firearms or ammunition under federal law
              shall own, possess, or control any firearm or ammunition therefor.
                     (b) No person who is under indictment for, or has waived
              indictment for, or has been bound over to the circuit court for, or has
              been convicted in this State or elsewhere of having committed a
              felony, or any crime of violence, or an illegal sale of any drug shall
              own, possess, or control any firearm or ammunition therefor.
                     (c) No person who:
                            (1) Is or has been under treatment or counseling for
              addiction to, abuse of, or dependence upon any dangerous, harmful, or
              detrimental drug, intoxicating compound as defined in section 712-
              1240, or intoxicating liquor;
                            (2) Has been acquitted of a crime on the grounds of mental
              disease, disorder, or defect pursuant to section 704-411; or

                                           4
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 5 of 21          PageID #: 5




                         (3) Is or has been diagnosed as having a significant
            behavioral, emotional, or mental disorders as defined by the most
            current diagnostic manual of the American Psychiatric Association or
            for treatment for organic brain syndromes;

            shall own, possess, or control any firearm or ammunition therefor,
            unless the person has been medically documented to be no longer
            adversely affected by the addiction, abuse, dependence, mental disease,
            disorder, or defect.
                (d) No person who is less than twenty-five years old and has been
            adjudicated by the Family Court to have committed a felony, two or
            more crimes of violence, or an illegal sale of any drug shall own,
            possess or control any firearm or ammunition therefor.
                (e) No minor who:
                    (1) Is or has been under treatment for addiction to any dangerous,
            harmful, or detrimental drug, intoxicating compound as defined in
            section 712-1240, or intoxicating liquor;
                    (2) Is a fugitive from justice; or
                    (3) Has been determined not to have been responsible for a
            criminal act or has been committed to any institution on account of a
            mental disease, disorder, or defect; shall own, possess, or control any
            firearm or ammunition therefor, unless the minor has been medically
            documented to be no longer adversely affected by the addiction, mental
            disease, disorder, or defect.
                    For the purposes of enforcing this section, and notwithstanding
            section 571-84 or any other law to the contrary, any agency within the
            State shall make its records relating to Family Court adjudications
            available to law enforcement officials.
                (f) No person who has been restrained pursuant to an order of any
            court, including a gun violence protective order issued pursuant to part
            IV, from contacting, threatening, or physically abusing any person,
            shall possess, control, or transfer ownership of any firearm or
            ammunition therefor, so long as the protective order, restraining order,
            or any extension is in effect, unless the order, for good cause shown,
            specifically permits the possession of a firearm and ammunition. The
            protective order or restraining order shall specifically include a
            statement that possession, control, or transfer of ownership of a firearm
            or ammunition by the person named in the order is prohibited. The
            person shall relinquish possession and control of any firearm and
            ammunition owned by that person to the police department of the

                                         5
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 6 of 21           PageID #: 6




             appropriate county for safekeeping for the duration of the order or
             extension thereof. At the time of service of a protective order or
             restraining order involving firearms and ammunition issued by any
             court, a police officer may take custody of any and all firearms and
             ammunition in plain sight, those discovered pursuant to a consensual
             search, and those firearms surrendered by the person restrained. If the
             person restrained is the registered owner of a firearm and knows the
             location of the firearm, but refuses to surrender the firearm or refuses
             to disclose the location of the firearm, the person restrained shall be
             guilty of a misdemeanor. In any case, when a police officer is unable
             to locate the firearms and ammunition either registered under this
             chapter or known to the person granted protection by the court, the
             police officer shall apply to the court for a search warrant pursuant to
             chapter 803 for the limited purpose of seizing the firearm and
             ammunition.
                 For the purposes of this subsection, good cause shall not be based
             solely upon the consideration that the person subject to restraint
             pursuant to an order of any court is required to possess or carry firearms
             or ammunition during the course of the person's employment. Good
             cause consideration may include but not be limited to the protection and
             safety of the person to whom a restraining order is granted.
                 (g) Any person disqualified from ownership, possession, control, or
             the right to transfer ownership of firearms and ammunition under this
             section shall surrender or dispose of all firearms and ammunition in
             compliance with section §134-7.3.
                 (h) Any person violating subsection (a) or (b) shall be guilty of a
             class C felony; provided that any felon violating subsection (b) shall be
             guilty of a class B felony. Any person violating subsection (c), (d), (e),
             (f), or (g) shall be guilty of a misdemeanor.

 H.R.S. §134-7, emphasis added.


 HRS §711-1101, Disorderly Conduct

       12.   Pursuant to HRS §711-1101, Disorderly Conduct is either a petty

 misdemeanor or a violation,

             §711-1101 Disorderly conduct.

                                          6
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 7 of 21            PageID #: 7




                     (1) A person commits the offense of disorderly conduct if, with
              intent to cause physical inconvenience or alarm by a member or
              members of the public, or recklessly creating a risk thereof, the person:
                            (a) Engages in fighting or threatening, or in violent or
              tumultuous behavior;
                            (b) Makes unreasonable noise;
                            (c) Subjects another person to offensively coarse behavior
              or abusive language which is likely to provoke a violent response;
                            (d) Creates a hazardous or physically offensive condition
              by any act which is not performed under any authorized license or
              permit; or
                            (e) Impedes or obstructs, for the purpose of begging or
              soliciting alms, any person in any public place or in any place open to
              the public.
                     (2) Noise is unreasonable, within the meaning of subsection
              (1)(b), if considering the nature and purpose of the person's conduct and
              the circumstances known to the person, including the nature of the
              location and the time of the day or night, the person's conduct involves
              a gross deviation from the standard of conduct that a law-abiding citizen
              would follow in the same situation; or the failure to heed the admonition
              of a police officer that the noise is unreasonable and should be stopped
              or reduced.
                     The renter, resident, or owner-occupant of the premises who
              knowingly or negligently consents to unreasonable noise on the
              premises shall be guilty of a noise violation.
                     (3) Disorderly conduct is a petty misdemeanor if it is the
              defendant's intention to cause substantial harm or serious
              inconvenience, or if the defendant persists in disorderly conduct after
              reasonable warning or request to desist. Otherwise disorderly
              conduct is a violation.

 HRS § 711-1101, emphasis added.

 HRS §701-107, Grades and Classes of Offenses

       And, HRS §701-107 sets forth the grades and classes of offenses and §701-

 107(5) specifically states that a violation is not a crime,

              §701-107 Grades and classes of offenses.

                                           7
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 8 of 21            PageID #: 8




                    (1) An offense defined by this Code or by any other statute of
            this State for which a sentence of imprisonment is authorized
            constitutes a crime. Crimes are of three grades: felonies,
            misdemeanors, and petty misdemeanors. Felonies include murder in
            the first and second degrees, attempted murder in the first and second
            degrees, and the following three classes: class A, class B, and class C.
                    (2) A crime is a felony if it is so designated in this Code or if
            persons convicted thereof may be sentenced to imprisonment for a term
            which is in excess of one year.
                    (3) A crime is a misdemeanor if it is so designated in this Code
            or in a statute other than this Code enacted subsequent thereto, or if it
            is defined in a statute other than this Code which provides for a term of
            imprisonment the maximum of which is one year.
                    (4) A crime is a petty misdemeanor if it is so designated in this
            Code or in a statute other than this Code enacted subsequent thereto, or
            if it is defined by a statute other than this Code that provides that
            persons convicted thereof may be sentenced to imprisonment for a term
            not to exceed thirty days.
                    (5) An offense defined by this Code or by any other statute of
            this State constitutes a violation if it is so designated in this Code or in
            the law defining the offense or if no other sentence than a fine, or fine
            and forfeiture or other civil penalty, is authorized upon conviction or if
            it is defined by a statute other than this Code which provides that the
            offense shall not constitute a crime. A violation does not constitute a
            crime, and conviction of a violation shall not give rise to any civil
            disability based on conviction of a criminal offense.
                    (6) Any offense declared by law to constitute a crime, without
            specification of the grade thereof or of the sentence authorized upon
            conviction, is a misdemeanor.
                    (7) An offense defined by any statute of this State other than this
            Code shall be classified as provided in this section and the sentence that
            may be imposed upon conviction thereof shall hereafter be governed by
            this Code.

 HRS §701-107, emphasis added.

      13. H.R.S. §134-7 can only apply to felonies, misdemeanors and petty

         misdemeanors and not all “offenses”, which would be classified as


                                          8
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 9 of 21          PageID #: 9




         “violations”, specifically because H.R.S. § 701-107 states that any criminal

         disability, such as a prohibition against possessing arms (firearms), does

         not apply to violations.


                           IV.      STATEMENT OF FACTS

                                    A. PLAINTIFF ROA

       14.     Sometime immediately before September 13, 2013, Plaintiff Roa

 argued with his ex-wife, Sara Roa, in their home in Honolulu. Sara Roa accused

 Plaintiff Roa of punching the wall and breaking a dresser during an argument.

       15.     On September 17, 2013, the Family Court of the First Circuit issued a

 Temporary Restraining Order against Plaintiff Roa in Family Court case number

 1DA131007466.

       16.     On November 5, 2013, the Family Court of the First Circuit issued a

 five year Order for Protection against Plaintiff Roa in Family Court case number in

 FCDA-13-1-7446.       The Court Ordered Plaintiff Roa to, inter alia, relinquish all

 firearms to the Honolulu Police Department for the duration of the Order for

 Protection.

       17.     Approximately 16 months later, on March 17, 2015, Sara Roa moved

 the Family Court to Dissolve the Order for Protection issued on November 5, 2013,

 in FCDA-13-1-7446.




                                          9
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 10 of 21            PageID #: 10




        18.    The court granted Sara Roa’s Motion to Dissolve the Order for

  Protection in FCDA-13-1-7446 on April 15, 2015. See Exhibit 1 2015 Order

  Dissolving First TRO.

        19.    On June 1, 2015 the Family Court of the First Circuit granted Plaintiff

  Roa’s Motion for Return of Firearms, Ammunition, Permits and Licenses.

        20.    Immediately after the incident that gave rise to the Order for Protection

  in FCDA-13-1-7466, that is, on or about September 13, 2013, Plaintiff Roa was

  arrested in Honolulu for Disorderly Conduct, HRS §711-1101 after a verbal, non-

  physical argument with another patron in a bar.     Unable to post bail, Plaintiff Roa

  spent the weekend incarcerated.

        21.    On September 16, 2013 Plaintiff Roa appeared in Honolulu District

  Court and pled no contest to one count of non-criminal Disorderly Conduct, a mere

  non-criminal violation, pursuant to H.R.S § 711-1101(1)(a)(3), and was sentenced

  to credit for time served (two days)1 in lieu of a statutorily authorized fine. The




  1
   Plaintiff Roa was not found guilty of a crime; and, two days incarceration (credit
  for time served) for a mere violation is an illegal sentence. This illegal sentence is
  reversible via Hawaii Rules of Penal Procedure, Rule 35. However, a quick
  review of the facts shows that Plaintiff Roa spent two days incarcerated over the
  weekend after his arrest awaiting his court hearing. By sentencing Plaintiff Roa
  to 2 days incarceration, credit for time served, the District Court generously
  avoided imposing a fine on a defendant who was unable to post bail for conduct
  that was ultimately deemed non-criminal.

                                            10
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 11 of 21           PageID #: 11




  Court did not place restrictions on Plaintiff’s ownership or possession of firearms.

  See Notice of Entry of Judgment and/or Order, attached hereto as Exhibit 2.

        22.     On November 10, 2020, in case number FCDA-20-1-2381, the Family

  Court of the First Circuit issued a Temporary Restraining Order against Plaintiff Roa

  and ordered Plaintiff Roa to relinquish possession of all firearms to Honolulu Police

  Department.

        23.     On November 12, 2020, Mr. Roa temporarily relinquished his firearms

  to HPD pursuant to the Temporary Restraining Order filed on November 10, 2020

  in case number FCDA 20-1-2381.       See HPD Property Receipt, attached hereto as

  Exhibit 3.

        24.     On January 8, 2021, after considering sworn testimony and reports

  generated by the Department of Human Services, the court found insufficient

  evidence to support the claims in the Temporary Restraining Order (FCDA-20-1-

  2381) and dissolved the Temporary Restraining Order with prejudice. See Order

  Dissolving 2020 Temporary Restraining Order, attached hereto as Exhibit 4.

        25.     On January 28, 2021, Mr. Roa moved the court for an order to return

  Mr. Roa’s firearms.

        26.     Mr. Roa’s Motion to Family Court for Return of Firearms,

  Ammunition, Permits and Licenses was granted on February 22, 2021. See Order




                                           11
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 12 of 21            PageID #: 12




  Return of Firearms, Ammunition, Permits and Licenses, attached hereto as Exhibit

  5.

          27.   Sometime after February 22, 2021, Plaintiff Roa presented the Family

  Court’s Order Granting Motion to Family Court for Return of Firearms,

  Ammunition, Permits and Licenses to Honolulu Police Department and submitted a

  written request for a firearm permit and return of his firearms.

          28.   On or about March 17th, Plaintiff Roa returned to HPD,

          29.   He was verbally denied the return of his firearms and permit by a HPD

  officer.

          30.   He was told he was precluded from possession of firearms because he

  was convicted of Disorderly Conduct under H.R.S § 711-1101(1)(a).

          31.   He was told that he would receive an official denial in writing in the

  mail.

          32.   Weeks passed and Plaintiff Roa didn’t receive a written denial letter.

          33.   On May 18th, Plaintiff Roa receive a letter dated April 20, 2021,

  Plaintiff Roa received a letter from Honolulu Police Department informing him that

  “… under the provisions of the Hawaii Revised Statues (HRS), 134-7(b), you are

  disqualified from owning, possessing, or controlling any firearms in the State of

  Hawaii. Our background investigation revealed that in 2013, you were convicted of

  Disorderly Conduct under section 711-1101(1)(a) of the HRS, which disqualifies


                                            12
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 13 of 21              PageID #: 13




  you from ownership of firearms and ammunition. … If you own of have any

  firearms, you have 30 days upon receipt of this letter to surrender your firearms,

  permit, and ammunition to the Honolulu Police Department (HPD) or otherwise

  transfer ownership. For consideration of any future firearms applications or return

  of firearms from HPD evidence, please provide documentation indicating that your

  conviction was expunged or pardoned. Personnel from our Firearms Unit are

  available to assist you. Please contact our office at 723-3190 if you have any

  questions about your disqualification.” See Exhibit 6 Roa Letter from HPD.

                        B. Plaintiff Randall Chatman Franklin

        34.    On March 6, 2011, Plaintiff Franklin was at his mother’s house when

  he got into an argument with his brother.

        35.    The police came and detained him.

        36.     Plaintiff Franklin was convicted of Disorderly Conduct – Violation on

  May 11, 2012 in Honolulu District Court in case number 1P11-11933, arrest report

  number 11-083767, which is not a crime. See Exhibit 7 Chatman Ecrim Record.

        37.    Under Hawaii law [a] violation does not constitute a crime, and

  conviction of a violation shall not give rise to any civil disability based on conviction

  of a criminal offense. See H.R.S. §701-107.

        38.    Thus, Plaintiff Franklin is not prohibited under Hawaii law from

  owning a firearm.


                                             13
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 14 of 21            PageID #: 14




        39.    On February 28, 2021, Plaintiff Randall Chatman Franklin went to

  HPD and applied for a permit to acquire.

        40.    Some days later, Plaintiff Franklin was called by a member of HPD and

  was told his application had been denied due to his violation for disorderly conduct.

        41.    This was later confirmed by letter. See Exhibit 8 Randall Chatman

  Franklin Letter from HPD.

        42.    HPD will not issue him a firearms permit.



     B. Plaintiff Peter Roa Biographical Facts

        43.    Plaintiff Roa was born in Riverside, California.

        44.    He was raised on the island of Oahu.

        45.    Plaintiff Roa currently resides on Oahu.

        46.    Plaintiff Roa is currently employed as an electrician.

        47.    Plaintiff Peter Roa has never been convicted of a crime that would

  disqualify him from firearms ownership under federal law.

        48.    Outside of the law that could potentially be at issue in this litigation,

  Plaintiff Roa has never been convicted of a crime that would disqualify him under

  state law.

        49.    Plaintiff Roa has never been diagnosed with a mental disorder that

  would disqualify him from firearms ownership under Hawaii or federal law.


                                           14
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 15 of 21               PageID #: 15




        50.    Plaintiff Roa does not take illegal drugs or abuse alcohol.

     C. Plaintiff Randall Franklin (Biographical Facts)

        51.    Plaintiff Franklin was born and raised on Oahu.

        52.    Plaintiff Franklin is employed at a middle school as a security guard

  and a mentor to middle school students.

        53.    Plaintiff Franklin has never been convicted of a crime that would

  disqualify him from firearms ownership under federal law.

        54.    Outside of the law that potentially could be at issue in this complaint,

  Plaintiff Franklin has never been convicted of a crime that would disqualify him

  from firearms ownership under state law.

        55.    Plaintiff Franklin has never been diagnosed with a mental disorder that

  would disqualify him from firearms ownership under Hawaii or federal law.

        56.    Plaintiff Franklin does not abuse alcohol or use illegal drugs.

                                       COUNT I

                               U.S. CONST., AMEND. II

        57.    Plaintiffs repeat and reallege the allegations of the preceding

  paragraphs as if set forth herein.

        58.    Hawaii state law does not support criminalizing the possession of

  firearms by Plaintiffs because neither of their disorderly conduct convictions are for

  crimes of violence.


                                            15
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 16 of 21               PageID #: 16




        59.    Thus, categorically criminalizing the possession of firearms by those

  convicted of H.R.S. § 711-1101(1)(a) is an independent City policy.

        60.    Defendants’ policy of criminalizing the possession of firearms by

  Plaintiffs violates their Second Amendment rights.

        61.    Alternatively, if the City may properly criminalize the ownership,

  possession and acquisition of firearms based on a conviction for a violation of HRS

  § 711-1101(1)(a) pursuant to H.R.S. §134-7, then H.R.S. §134-7 is unconstitutional

  as applied to Plaintiffs.

                                             COUNT II

                                             Due Process

        62.    The Due Process states that “No State shall make or enforce any law

  which shall abridge the privileges or immunities of citizens of the United States; nor

  shall any State deprive any person of life, liberty, or property, without due process

  of law”. See U.S. Const. amend. XIV, § 2.

        63.    Under the law governing substantive due process, Plaintiffs must prove

  that: (1) he had a valid interest at stake; and (2) defendants infringed on that interest

  in an arbitrary or irrational manner. Royal Crown Day Care LLC v. Dep't of Health

  & Mental Hygiene, 746 F.3d 538, 545 (2d Cir. 2014).

        64.    Plaintiffs have a valid liberty interest in their constitutional right to own

  a firearm.


                                             16
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 17 of 21              PageID #: 17




        65.    The City infringes on that right by acting in an ultra vires manner which

  is inherently arbitrary.

        66.    The City is acting in a ultra vires manner because it purports to apply

  Hawaii’s prohibition on firearm ownership for persons convicted of crimes of

  violence onto persons such as Plaintiffs who have never been convicted of a

  disqualifying crime.

        67.    Because the City “did not have authority for the actions it took

  regarding” Plaintiffs firearm rights the City’s action was “ultra vires and, as a result,

  sufficiently arbitrary to amount to a substantive due process violation.” Cine SK8,

  Inc. v. Town of Henrietta, 507 F.3d 778, 790 (2d Cir. 2007).

        68.    Thus, the City has violated Plaintiffs Due Process rights.



                                       COUNT III

                                    Equal Protection

        69.    The Equal Protection Clause of the 14th Amendment provides "nor

  shall any State ... deny to any person within its jurisdiction the equal protection of

  the laws". See U.S. Const. amend. XIV, § 2.

        70.    The City’s policy is a violation of Equal Protection because Plaintiffs

  have never been convicted of a prohibiting offense, yet they are being treated

  differently than other law-abiding citizens.


                                             17
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 18 of 21             PageID #: 18




                                           Vagueness

        71.    Alternatively, if this Court finds that a conviction for a violation can be

  grounds to disqualify a person under H.R.S. § 134-7, then the statutory scheme is

  void for vagueness.

        72.    It is a basic principle of due process that an enactment is void for

  vagueness if its prohibitions are not clearly defined. Grayned v. City of Rockford,

  408 U.S. 104, 108, 92 S. Ct. 2294, 2298 (1972)

        73.    Here, the H.R.S. states that a violation is not a crime and does not

  subject you to penalties associated with crimes.

        74.    H.R.S § 134-7 only applies to crimes of violence.

        75.    Therefore, assuming a violation can disqualify you under H.R.S. §134-

  7, the H.R.S. fails to provide fair warning of what is a prohibiting crime and the

  H.R.S. is unconstitutionally vague both facially and as applied to the Plaintiffs.




                                       COUNT IV

                          (DECLARATORY JUDGMENT)

        76.    Plaintiffs repeat and reallege the allegations of the preceding

  paragraphs as if set forth herein.




                                            18
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 19 of 21            PageID #: 19




         77.   The Declaratory Judgment Act provides: "In a case of actual

  controversy within its jurisdiction, any court of the United States may declare the

  rights and other legal relations of any interested party seeking such declaration,

  whether or not further relief is or could be sought." 28 U.S.C. 2201(a).

         78.    Absent a declaratory judgment, there is a substantial likelihood that

  Plaintiffs will suffer irreparable injury in the future.

         79.   There is an actual controversy between the parties of sufficient

  immediacy and reality to warrant issuance of a declaratory judgment.

         80.   This Court possesses an independent basis for jurisdiction over the

  parties.

         81.   A judgment declaring that Defendants’ policy which denies Plaintiffs

  the right to own, possess and acquire firearms is unconstitutional as applied to them.

         82.   Alternatively, a declaration that H.R.S. §134-7 is unconstitutional as

  applied to Plaintiffs.

                                 PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs request that judgment be entered in their favor and

  against Defendants as follows:

         1.    An order preliminarily and permanently enjoining Defendants, their

  officers, agents, servants, employees, and all persons in active concert or

  participation with them who receive actual notice of the injunction, from enforcing


                                              19
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 20 of 21             PageID #: 20




  Defendants’ policy of prohibiting people who have been convicted of disorderly

  conduct as a violation;

        2.     Alternatively, if this Court finds a conviction for H.R.S. § 711-1101

  (1)(a) constitutes a crime of violence as contemplated by H.R.S. §134-7, Plaintiffs

  request this Court, enjoin H.R.S. §134-7 and any other relevant provision of the

  H.R.S. both facially and as applied to them.

        3.     Declaratory relief that the complained of City policy is unconstitutional

  both facially and as applied to Plaintiffs.

        4.     Declaratory relief that if this Court finds a conviction for a violation of

  H.R.S. § 711-1101(1)(a) constitutes a crime of violence as contemplated by H.R.S.

  §134-7, then H.R.S. §134-7 and any other relevant provision of the H.R.S. is

  unconstitutional facially and as applied to them.

        5.     Costs of suit, including attorney fees and costs pursuant to 42 U.S.C.

  §1988;

        6.     Nominal Damages.

        7.     Such other relief consistent with the injunction as appropriate; and

        8.     Such other further relief as the Court deems just and appropriate.

  Dated: August 3, 2021.

                                          Respectfully submitted,


                                          /s/ Alan Beck

                                                20
Case 1:21-cv-00333-DKW-KJM Document 1 Filed 08/04/21 Page 21 of 21   PageID #: 21




                                     Counsel for Plaintiff

                                     Alan Alexander Beck
                                     Law Office of Alan Beck
                                     2692 Harcourt Drive
                                     San Diego, CA 92123
                                     (619) 905-9105
                                     Hawaii Bar No. 9145
                                     Alan.alexander.beck@gmail.com


                                     /s/ Kevin O’Grady
                                     Kevin Gerard O’Grady
                                     Law Office of Kevin O’Grady, LLC
                                     1136 Union Mall, Suite 808
                                     Honolulu, Hawaii 96813
                                     (808) 521-3367
                                     Hawaii Bar No. 8817
                                     Kevin@KevinOGradyLaw.Com




                                       21
